Title: From George Washington to Thomas Jefferson, 10 February 1783
From: Washington, George
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Newburgh 10th Feb. 1783
                        
                        I have been honored with your favor of the 22d of Jany from Philadelpha. I feel my self much flattered by your
                            kind remembrance of me in the hour of your departure from this Continent—and the favourable Sentiments you are pleased to
                            entertain of my Services for this our common Country. To merit the approbation of good & virtuous Men is the
                            height of my ambition, & will be a full compensation for all my toils & sufferings in the long &
                            painful Contest we have been engaged in.
                        It gave me great pleasure to hear that the call upon you from Congress to pass the Atlantic in the character
                            of one of their Minister for Negotiating Peace had been repeated. but I hope you will have found the business already
                            done. The Speech of his Britainic Majesty is strongly indicative of the Olive Branch; & yet as he observes,
                            unforeseen events may place it out of reach—At present, the prospect of Peace absorbs or seems to do so every other
                            consideration among us, and would, it is to be feared, leave us in a very unprepared state to continue the War if the
                            Negociations at Paris should terminate otherwise than in a general pacification—but I will hope that it is the dearth of
                            other News that fills the Mouths of every person with Peace while their Minds are employed in contemplating on the means
                            for prosecuting the War if necessity should drive us to it.
                        You will please to accept my grateful thanks for your obliging offer of Services during your short stay in France—To hear frequently from you, will be an honor & very great
                            satisfaction to Dr Sir Yr most Obt & Most Hble Ser.
                        
                            G: W——n
                        
                    